Citation Nr: 1818670	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  14-16 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for traumatic amputation of the left (minor) fifth finger.

2.  Entitlement to an initial compensable evaluation for right knee patellofemoral syndrome (PFS).

3.  Entitlement to an initial compensable evaluation for left knee PFS.

4.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from October 2002 to December 2002, and from February 2004 to August 2009.

This matter comes before the Board of Veterans' Appeals (Board) from September 2012 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As set forth above, the Veteran seeks higher initial evalautions for traumatic amputation of his left fifth finger, PFS of both knees, and PTSD.

With respect to the evaluation of the Veteran's traumatic amputation of the left fifth finger, a VA examination was conducted in August 2012.  The examiner indicated that there had been amputation of that finger without metacarpal resection, at the proximal interphalangeal joint or proximal thereto.  He noted that the Veteran had significant problems with power grip on the left.  In October 2012, the Veteran stated that he had loss of feeling in his left hand with associated numbness and tingling.  The VA examination did not address these reported symptoms, and it is unclear to the Board whether they are in fact manifestations of the service-connected traumatic amputation.  Accordingly, a new examination is necessary.

Regarding the evaluation of bilateral PFS, the Veteran has reported pain and swelling of his knees.  On VA examination in October 2012, the examiner reported full range of motion with no objective evidence of pain, and no additional limitation following repetitive use testing.  He also noted that there was no instability.  However, he indicated that there was functional loss or impairment resulting from incoordination and impaired ability to execute skilled movements smoothly; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  It is unclear whether these noted limitations are analogous to instability or are otherwise caused by the Veteran's reported symptoms.  Moreover, the examiner indicated pain on palpation at the joint line or soft tissues.    This does not account for the Veteran's reports of popping and grating of the knee joints with joint line tenderness.   The Board has concluded that an examination is necessary to address these questions.

With regard to the evaluation of the Veteran's PTSD, the Board notes that following the issuance of a supplemental statement of the case (SSOC) in April 2015, a VA provider stated in June 2015 that the Veteran's PTSD symptoms appeared to be worsening.  He noted that the Veteran required a service dog to help him with daily needs.  As there is evidence suggestive or worsening of PTSD, a current examination is necessary to determine the level of severity of this disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA hand examination to determine the current severity of his service-connected traumatic amputation of the left fifth finger.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's left hand disability.  

The examiner should specifically address the Veteran's reports of numbness and tingling, and indicate whether there are neurological symptoms associated with this disability.  

The complete rationale for any conclusion reached should be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he must provide a complete explanation for why an opinion cannot be rendered.  In so doing, the examiner must explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that s/he has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left and right knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all left and right knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non weight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also specifically address the October 2012 VA examination report reflecting findings of functional loss or impairment resulting from incoordination and impaired ability to execute skilled movements smoothly; disturbance of locomotion; and interference with sitting, standing, and weight bearing, and indicate whether such findings are analogous to instability of the knees.

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, if any, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Schedule the Veteran for a VA examination to determine the current severity and manifestations of his service-connected PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following examination of the Veteran and review of the record, the examiner should describe the manifestations of the Veteran's PTSD.  

The examiner must explain the rationale for any opinion expressed.  

4.  Thereafter, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand; if not, the AOJ should implement corrective procedures.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case (SSOC) and afforded an appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




